DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/433,817 filed on 02/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 20, it’s not clear if the stator metal region is directly connected to the node between the first EMI capacitor and the second EMI capacitor. Based on their argument of the reply in 02/10/2021, Applicant strongly argues with respect to Fig. 10 that the stator metal region is connected to the node between the two capacitors. Fig. 10 shows the stator metal region directly connected to the node between the two capacitors. There needs to be a clarification on the record whether the rectifier and the drive circuit are still taken into account in Fig. 10 even if not shown. Because in order to connect the motor to the EMI module, first the AC voltage has to be rectified and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7 and 9-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forster (US 2015/0256111) in view of Mohan (US 5,345,375).

Regarding claim 1, Forster teaches:
A power tool (Fig. 1 power tool 10), comprising: 
a AC power module for connecting to a source of AC power ([0054]: Fig. 2A DPDT switch 93 which connects the AC power supply 92); 
a brushless motor coupled to an output shaft for applying a rotational force, the brushless motor comprising a motor and a stator (motor 28); 
a rectifier module for receiving an alternating current from the AC power module and converting the alternating current into a direct current (rectifier 44);
 a drive circuit connected to the brushless motor for driving the brushless motor (drive 82 for driving motor 28); 
controller 78 outputting a control signal to drive circuit 84); and 
a capacitor connected between the rectifier module and the driving circuit (capacitor 50); wherein a ratio of a capacitance value of the capacitor to a rated power of the brushless motor ranges from 20 uF/kw to 80 uF/kw ([0073]-[0075]; power ratings range in Forster rates from 0.85kW to 1.6kW for AC supply and the capacitances from 5µF to 200 µF, depending on the motor power and C/P = 31 µF/kW).  
Forster doesn’t explicitly teach:
an EMI module electrically connected with the AC power module to filter interference signals in an AC current wherein the stator includes a stator metal region and windings, the EMI module includes a first EMI capacitor, a second EMI capacitor and a third EMI capacitor, one end of the first EMI capacitor is connected to a high voltage end of the AC power module, another end of the first EMI capacitor is connected to one end of the second EMI capacitor, the another end of the second EMI capacitor is connected with a low-voltage terminal of the AC power module, one end of the third EMI capacitor is connected with a connection of the first EMI capacitor and the second EMI capacitor, another end of the third EMI capacitor is grounded, and the stator metal region is connected to a node between the first EMI capacitor and the second EMI capacitor,  
wherein a ratio of a capacitance value of the capacitor to a rated power of the brushless motor ranges from 20 uF/kw to 80 uF/kw.
However Mohan teaches in Fig. 2 an EMI module right after the power source 34, electrically connected to the AC power module to filter interference signals in an AC current, the EMI module include a first 75C, second 75A and third 75B EMI capacitors the third EMI capacitor being connected to 
It is to be noted that it would have been an obvious matter of design choice to have the ranges of capacitance from 20-80 uF; since such a modification would have involved a mere change in the function of the EMI filter. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the control system 80 of Forster with the harmonic reducing system 30 of Mohan in order to achieve high energy efficiency at low cost, with low power losses and low electromagnetic interference (see Mohan col. 4 ll.13-24). 

Regarding claim 2, Forster teaches:
The power tool of claim 1, wherein the drive circuit comprises a plurality of switch elements and the controller outputs a control signal to selectively turn on or off the switching elements to cause the drive circuit to drive the brushless motor (switching arrangement 82).  

Regarding claim 5, Forster teaches:
The power tool of claim 1, wherein the brushless motor is a three-phase, brushless DC motor (title: brushless DC motor).  

Regarding claim 6, Forster teaches:
The power tool of claim 1, wherein an AC voltage accessed by the AC power module is at least 85v ([0073]-[0075]; power ratings range in Forster rates from 0.85kW to 1.6kW for AC supply).  

Regarding claim 7, Forster teaches:
The power tool of claim 1, wherein an AC voltage accessed by the AC power module is in a range of 210v~230v ([0073]-[0075]; power ratings range in Forster rates from 0.85kW to 1.6kW for AC supply).
It is to be noted that it would have been an obvious matter of design choice to have an AC power module in a range of 210v ~230v; since such a modification would have involved a mere change in the function of the drive unit to drive the motor. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955).

Regarding claim 9, Forster teaches:
The power tool of claim 1, wherein the capacitor is an electrolytic capacitor or a tantalum capacitor ([0074]).  

Regarding claim 10, Forster teaches:
The power tool of claim 1, wherein a ratio of a difference between a maximum voltage of an alternating current connected to the AC module and a rated voltage of the brushless motor to an AC voltage maximum value is in a range of -25%~+25% ([0073]-[0075]).  

Regarding claim 11, Forster teaches:
The power tool of claim 1, wherein a ratio of a difference between a maximum voltage of an alternating current connected to the AC module and a rated voltage of the brushless motor to an AC voltage maximum value is in a range of -15%~+15% ([0073]-[0075]).  

Regarding claim 12, Forster teaches:
(Figs. 1-2).  

Regarding claim 13, Forster teaches:
The power tool of claim 1, further comprising a voltage sampling module configured to detect a rectified pulsating voltage of the rectifier module (Figs. 1-2).  

Regarding claim 14, Forster teaches:
The power tool of claim 13, wherein the controller outputs a duty cycle reducing control signal to the driving circuit when an output voltage value of the voltage sampling module increases and reaches a first preset voltage value(Figs. 1-2).  

Regarding claim 15, Forster teaches:
The power tool of claim 13, wherein the controller outputs a control signal for decreasing the duty cycle to the driving circuit when a change amount of an output voltage rise of the voltage sampling module reaches a preset change amount (Figs. 1-2).  

Regarding claim 16, Forster teaches:
The power tool of claim 13, wherein the controller outputs a control signal for increasing the duty cycle to the drive circuit when an output voltage value of the voltage sampling module is lowered to a second preset voltage (Figs. 1-2).  

Regarding claim 17, Forster teaches:
(Figs. 1-2).  

Regarding claim 18, Forster teaches:
The power tool of claim 13, wherein the controller outputs a control signal for increasing the duty cycle to the driving circuit when an output voltage value of the voltage sampling module is reduced by a preset change amount (Figs. 1-2).  

Regarding claim 20, Forster doesn’t explicitly teach:
	Wherein the stator metal region is connected to a node between the first EMI capacitor and the second EMI capacitor by a wire.
	However Mohan teaches in Fig. 2 an EMI module right after the power source 34, electrically connected to the AC power module to filter interference signals in an AC current, the EMI module include a first 75C, second 75A and third 75B EMI capacitors the third EMI capacitor being connected to the ground 38 and, and line 48 is connected between the first and second capacitors and fed to a DC system, potentially to a motor.
It is to be noted that it would have been an obvious matter of design choice to have the ranges of capacitance from 20-80 uF; since such a modification would have involved a mere change in the function of the EMI filter. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the control system 80 of Forster with the . 

Claims 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forster and Mohan (US 5,345,375) in view of Vanko (EP 2873493) from IDS.

Regarding claim 3, Forster and Mohan don’t explicitly teach:
The power tool of claim 1, further comprising a circuit board and the capacitor and the rectifier module are arranged on the circuit board.  
However, Vanko teaches in Figs. 6-9 and [0024], [0030] capacitor and rectifier arranged on circuit board 40.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the circuit board of Vanko into the combined circuit of Forster and Mohan in order to save space for the circuit and fit in the tool without taking more than required space. 

Regarding claim 4, Forster and Mohan don’t explicitly teach:
The power tool of claim 3, wherein a ratio of a projected area of the capacitor on a maximum plane of the circuit board to a total area of the maximum plane of the circuit board is in a range of 1/50~1/15.  
However, Vanko teaches in Figs. 6-9 and [0024], [0030] capacitor and rectifier arranged on circuit board 40.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the circuit board of Vanko into the combined 

Regarding claim 8, Forster and Mohan don’t explicitly teach:
The power tool of claim 1, further comprising an EMI module connected between the AC power module and the rectifier module.  
However, Vanko teaches in [0049] a Hall Effect sensor including a transducer that varies its output voltage in response to magnetic field generated by electromagnets of the electric motor 28.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the EMI module of Vanko into the combined power tool of Forster and Mohan in order to determine position of the motor (see Vanko [0049].

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZEMENAY T TRUNEH/Examiner, Art Unit 2846      

3/10/2021                                                                                                                                                                                                 /KAWING CHAN/Primary Examiner, Art Unit 2846